            Case 1:20-cv-02114-UNA Document 4 Filed 08/13/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                    FILED
                                                                                       08/13/2020
                                                                               Clerk, U.S. District & Bankruptcy
                                                                               Court for the District of Columbia
ROBERT E. PETTUS,                              )
                                               )
                Petitioner,                    )
                                               )
       v.                                      )       Civil Action No. 20-2114 (UNA)
                                               )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
       Respondent.                             )


                                  MEMORANDUM OPINION

       Petitioner, appearing pro se, has filed a Motion to Vacate under 28 U.S.C. § 2255 and an

application to proceed in forma pauperis.     For the following reasons, the Court will grant the

latter application and dismiss this case for want of jurisdiction.

       Petitioner seeks to vacate his 2008 conviction and sentence imposed by the Superior

Court of the District of Columbia.    See Mot. ¶¶ 1-4, ECF No. 1.    Unlike prisoners challenging

State or federal court convictions, “District of Columbia prisoner[s] ha[ve] no recourse to a

federal judicial forum unless [it is shown that] the local remedy is inadequate or ineffective to

test the legality of his detention.” Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986)

(internal footnote and quotation marks omitted).

       The local remedy, D.C. Code § 23-110, “establishe[s] a remedy analogous to 28 U.S.C.

§ 2255 for prisoners sentenced in D.C. Superior Court who wish[ ] to challenge their conviction

or sentence.” Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998). As relevant here,

             [a]n application for a writ of habeas corpus in behalf of a prisoner who is
             authorized to apply for relief by motion pursuant to this section shall not

                                                   1
          Case 1:20-cv-02114-UNA Document 4 Filed 08/13/20 Page 2 of 3




            be entertained by . . . any Federal . . . court if it appears that the applicant
            has failed to make a motion for relief under this section or that the Superior
            Court has denied him relief, unless it also appears that the remedy by
            motion is inadequate or ineffective to test the legality of his detention.

D.C. Code § 23-110(g). The D.C. Circuit has interpreted that provision as “not [simply] a

procedural bar to otherwise available federal habeas claims; it is Congress’s deliberate

channeling of constitutional collateral attacks on Superior Court sentences to courts within the

District’s judicial system (subject to Supreme Court review), with federal habeas available only

as a safety valve.” Ibrahim v. United States, 661 F.3d 1141, 1146 (D.C. Cir. 2011). In other

words, D.C. Code § 23-110(g) “divests federal courts of jurisdiction to hear habeas petitions by

prisoners who could have raised viable claims pursuant to § 23-110(a).” Williams v. Martinez,

586 F.3d 995, 998 (D.C. Cir. 2009). Such claims include “the right to be released upon the

ground that (1) the sentence was imposed in violation of the Constitution . . . [or] (4) the

sentence is otherwise subject to collateral attack,” and they may be raised by motion in D.C.

Superior Court “at any time.” D.C. Code § § 23-110(a), (b)(1).

       Petitioner asserts that he was denied effective assistance of counsel at trial and during

post-conviction proceedings. See Mot. ¶ 12.        Jurisdiction is lacking for two reasons.    First,

claims based on trial error, including trial counsel’s performance, are cognizable under D.C.

Code § 23-110(a), see Adams v. Middlebrooks, 810 F. Supp. 2d 119, 123 (D.D.C. 2011), and

petitioner has not shown the inefficacy of that remedy. His failure to obtain relief does not

suffice. See Perkins v. Henderson, 881 F. Supp. 55, 60, n.5 (D.D.C. 1995) (“[P]etitioner may

not complain that the remedies provided him by D.C. Code § 23-110 are inadequate merely

because he was unsuccessful when he invoked them.”) (examining cases)). Second, “[t]he

ineffectiveness or incompetence of counsel during . . . State collateral post-conviction

                                                   2
          Case 1:20-cv-02114-UNA Document 4 Filed 08/13/20 Page 3 of 3




proceedings shall not be a ground for relief in a proceeding arising under section 2254,” 28

U.S.C. § 2254(i), which governs challenges to convictions brought by “prisoner[s] in custody

pursuant to a judgment of the D.C. Superior Court.” Adams, 810 F. Supp. 2d at 122 (internal

quotation marks and citations omitted).   Consequently, this case will be dismissed by separate

order.


                                                     ___________s/_______________
                                                     COLLEEN KOLLAR-KOTELLY
                                                     United States District Judge


Date: August 13, 2020




                                                3
